EXHIBIT 99.3 · Updateto Chapter A (Description of Company Operations) of the Periodic Report for 2012 The information contained in this report constitutes a translation of the report published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only Update to Chapter A (Description of Company Operations) of the Periodic Report for 2012 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2012 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2012 Update to Chapter A (Description of Company Operations)1 of the Periodic Report for 2012 ("Periodic Report") of "Bezeq" - The Israel Telecommunication Corporation Limited ("the Company") 1. Description of the general development of Bezeq Group's business Section 1.1 - Bezeq Group activities and business development Section 1.1.1 – General Following are details of the current holdings in the Company including fully diluted holdings, assuming exercise of all the options allotted to the Group’s employees and managers as of September 30, 2013 and November 5, 2013: Percentage of holdings Shareholders as of September 30, as of November 5, Fully diluted as of November 5, B Communications (through B Tikshoret)3 % % % The public % % % Section 1.1.2 – Mergers and Acquisitions On October 27, 2013 the Company received the initial draft of terms for the merger of the Company and D.B.S. sent by the Antitrust Authority ("the Authority"). On the same date, a meeting was held by the Company’s Board of Directors adopting a resolution according to which the Company is interested in principle in preparing for the process of examining the Company’s option to increase its holdings in D.B.S., subject to conducting all of the tests and examining all of the conditions set (if and when they are set) by the Authority. For this purpose, the Board of Directors established a subcommittee all of the members of which are external/independent directors to handle this subject, taking into account the possibility that this will involve a transaction with the Company’s controlling shareholder. The committee must present its recommendations to the Audit Committee and the Board of Directors. 1 The update is further to Regulation 39A of the Securities Regulations (Periodic and Immediate Reports), 1970, and includes material changes or innovations that have occurred in the corporation in any matter which must be described in the periodic report. The update relates to the Company's periodic report for the year 2012 and refers to the section numbers in Chapter A (Description of Company Operations) in the said periodic report. 2 Full dilution was calculated assuming that all the allotted options will be exercised for shares. In view of the cashless exercise mechanism (exercise of stock appreciation rights) in the plan for managers and senior employees of the Group from November 2007 and the employee stock option plan (2010) this assumption is purely theoretical, since in practice, the recipients exercising the stock options, will not be allotted all the shares deriving from them, but only shares of an amount that reflects the financial benefit embedded in the stock options. 3 In addition to the foregoing holdings, 4,000,000 shares are held jointly by the Chairman of the board of directors, Mr. Shaul Elovitch and his brother Mr. Yosef Elovitch, the controlling shareholders (indirectly) of the Company, 72,360 shares are held by Ms. Iris Elovitch the wife of the controlling shareholder Shaul Elovitch, and 11,556 shares are held by Ms. Orna Elovitch, the daughter-in-law of the controlling shareholder Shaul Elovitch. These holdings total approximately 0.15% of all holdings in the Company. 3 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2012 Subsequently, on November 6, 2013 the Antitrust Authority issued, for public comments (until November 28, 2013) a draft of terms according to which it is considering approving a merger between the Company and D.B.S., the key points of which are: forcing the Company to observe network neutrality and prohibition on restrictions on the consumption of internet infrastructure services deriving from accumulated internet volume, forcing the sale and supply of television services under equal and composite terms to all Company customers, whether or not they purchase additional services, prohibition on collecting payment for the relative portion of the ISP connection to the Company’s network in order for the ISP to provide television services, and forcing the Company to sell its internet infrastructure services under equal terms to all other companies, whether or not they purchase additional services (when selling as part of a service package is not in and of itself considered as sale under unequal conditions). Furthermore forcing the Company and D.B.S. to cancel the restrictions of exclusivity arrangements to which D.B.S. is a party to regarding content, and prohibition of serving as a party to such arrangements. The wording of the announcement appears on the Antitrust Authority’s website. Section 1.3.1 – Transactions with Bezeq Shares To Section B – regarding negotiations between the Eurocom Group and the Antitrust Commissioner on the terms of the Eurocom Group's holdings in DBS shares – in accordance with the Authority’s notice and the merger`s conditions draft it published as noted in the update to Section 1.1.2, the Commissioner is examining the request of Eurocom D.B.S. Ltd. to cancel the terms of the merger set for the “Eurocom Group” regarding the purchase of the Company’s control core in 2010 regarding holdings in D.B.S. (as detailed in Section 1.3.1.(b) of the Description of the Corporation’s Business in the 2012 Periodic Report) and set new terms in their place as detailed in the update to Section 1.1.2. Section 1.4 - Dividend distribution Section 1.4.2 - Distribution that does not pass the profit test Concerning the application filed in the Tel Aviv District Court (Economic Department) on March 13, 2013 by a holder of Company debentures (Series 5), declaring his objection to the distribution of the fifth portion of the distribution which does not pass the profit test which was approved by the court on March 31, 2011 - on April 18, 2013 the Company was also served with "an objection to distribution of the fifth portion of an unearned dividend" which was filed by the same debenture holder. The Company rejected the arguments set out in the objections, and asked the court to dismiss the objections in limine and in substance. On May 6, 2013, a hearing on the objection took place and at the court’s recommendation, the holder of the debentures withdrew his objection. On September 12, 2013 the District Court (Economic department) decided to postpone a motion to set dates for filing objections in the matter of the distribution of the sixth portion of the special distribution filed by the party holding the Company’s debentures (Series 5). On September 15, 2013 the sixth portion (at a total of NIS 500 million) out of the special distribution was paid, thus completing the entire special distribution. Section 1.4.3 - Dividend distribution On April 24, 2013, the general meeting of the Company's shareholders (further to a recommendation of the Board of Directors from March 13, 2013), approved the distribution of a cash dividend to the Company's shareholders in the total sum of NIS 861 million, which on the determining date for the distribution (May 1, 2013) was NIS 0.3159446 per share and 31.59446% of the Company's issued and paid-up share capital. The dividend was paid on May 13, 2013. Together with this distribution, the fifth portion of the Special Distribution was paid, in the amount of NIS 500 million, which on the determining date for the distribution (May 1, 2013) was NIS 0.1834754 per share and 18.34754% of the Company's issued and paid-up share capital (on this, see also the update to Section 1.4.2). On the matter of shareholder suits on the subject of this dividend distribution see the update to Section 2.18. 4 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2012 On August 27, 2013, the general meeting of the Company's shareholders (further to a recommendation of the Board of Directors from August 4, 2013), approved the distribution of a cash dividend to the Company's shareholders in the total sum of NIS 969 million, which on the determining date for the distribution (September 3, 2013) was NIS 0.3553748 per share and 35.53748% of the Company's issued and paid-up share capital. The dividend was paid on September 15, 2013. Together with this distribution, the sixth (and the last) portion of the Special Distribution was paid, in the amount of NIS 500 million, which on the determining date for the distribution (September 3, 2013) was NIS 0.1833720 per share and 18.33720% of the Company's issued and paid-up share capital (on this, see also the update to Section 1.4.2). The outstanding, distributable profits at the reporting date amount to NIS 449 million4. Section 1.5 - Financial information about Bezeq Group's operating segments 4 Subject to compliance with the distribution tests. 5 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2012 Section 1.5.4 - Main results and operational data a. Bezeq Fixed Line (the Company's operations as a domestic carrier) Q3 2013 Q2 2013 Q1 2013 Q4 2012 Q3 2012 Q2 2012 Q1 2012 Revenues (NIS millions) Operating profit (NIS millions) *564 Depreciation and amortization (NIS millions) Earnings before interest, taxes, depreciation and amortization (EBITDA) (NIS millions)(6) *753 Net profit (NIS millions) *370 Cash flow from operating activities (NIS millions) Payments for investments in property, plant & equipment and intangible assets (NIS millions) Proceeds from the sale of property, plant & equipment and intangible assets (NIS millions) 48 42 96 22 46 Free cash flow (NIS millions)(1)(7) Number of active subscriber lines at end of the period (in thousands) (2) Average monthly revenue per line (NIS) (ARPL)(3) 67 68 69 71 73 73 74 Number of outgoing minutes (in millions) Number of incoming minutes (in millions) Number of internet subscribers at end of the period (in thousands)(2) Percentage of subscribers using NGN services out of the Company's total internet subscribers connected to NGN network (%) (4)(8) 84
